DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 04/06/2022, in which Claim(s) 1-9, 12-17, 19 and 20 are presented for examination. Claim(s) 1-7, 9, 12-16, 19 and 20, are amended. Claim(s) 10-11, 18, 21 and 22, are cancelled. No claim(s) is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-9, 12-17, 19 and 20 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1, 13 and 19, the prior art of record (Gibbons et al. (US 2018/0288048 A1; hereinafter Gibbons) in view Lander et al. (US 2017/0331832 A1; hereinafter Lander) further in view of Schincariol et al. (US 2019/0199782 A1; hereinafter Schincariol)) does not disclose:

“responsive to the access-request message, determining, by the PM cluster, a role of the user, wherein the role is associated with a scope of allowable access for the user to the network infrastructure, 
augmenting a record in a distributed data store accessible to each PM node of the plurality of PM nodes, to provide each PM node of the plurality of PM nodes information about the role; 
responsive to the first accounting-request message, accessing, by the PM cluster, the record to augment the first accounting-request message with the role to provide a second accounting-request message; and 
providing the second accounting-request message to a computing device separate from the PM cluster and associated with the specific service or specific resource.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Gibbons discloses “subscriber authentication, authorization, and accounting (AAA) within computer networks” (Abstract, [0025], [0027] and [0041]). Similarly, Lander teaches “a distributed data store” ([0207]) and Schincariol teaches “managing access to information in an enterprise environment” ([0004], [0022], [0027-0029]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497